DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
2.	The present application is a continuation of application serial no. 15/981,035 filed May 16, 2018 (now issued as U.S. Patent No. 10,724,188.

Status of Claims
3.	Applicant’s preliminary amendment filed September 23, 2020, has been entered.  After entry of the preliminary amendment, claims 16-35 are pending in the application; of these, claims 16 and 30 are independent.  All of the currently pending claims have been examined in the present Office action.

	
Specification
4.	The abstract of the disclosure is objected to because it is of undue length (the abstract should be within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).
	
5.	The disclosure is objected to because of the following informalities: 
In paragraph [000124], the drawing description for Fig. 14 indicates that it is a “plan view of the bearing component of Fig. 14” (italics added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 23-29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5 of claim 23, “the edges (R1, R2)” lacks proper antecedent basis in the claims.
In line 3 of claim 24, “the opening angle (δ)” lacks proper antecedent basis in the claims.
In line 3 of claim 27, “the opening angle (δ)” lacks proper antecedent basis in the claims.
In line 9 of claim 28, “the opening angle (ɣ)” lacks proper antecedent basis in the claims.
In line 2 of claim 29, “the opening angle (δ)” lacks proper antecedent basis in the claims.

In line 3 of claim 32, “the opening angle (δ)” lacks proper antecedent basis in the claims.
In line 3 of claim 35, “the opening angle (δ)” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holl et al., U.S. Patent Application Publication No. 2007/0228806 (“Holl”).
Holl discloses a replaceable milling drum 2 (e.g., Fig. 1) for an earth working machine (road construction machine 1) including a milling drum tube 4 (see e.g., Fig. 
With respect to claim 17, the outer surface of the Holl bearing stem exhibits an axially tapering conformation.  It is considered that “notional” enveloping cones can be defined on the Holl conformation that meet the opening angle limitations recited in claim 17, depending on the locations chosen for the various “osculating circles” (since specific locations, sizes, etc. of the osculating circles are not defined by the claim language).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holl, as applied to claims 16-17 above.
As discussed above, Holl discloses all of the limitations of claims 16-17.  Holl does not, however, specifically disclose the opening angle ratios recited in claims 18-19 or the opening angle ranges recited in claims 20-21.  It is considered, however, that the necessary or desired angle ratios and ranges would largely be dependent on various application-specific factors, such as the overall size of the milling drum components in use, the weight of the drum removable portion, and the amount of force available to axially move the drum into and out of its operative position.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed angle ratios and ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the angle ratios and ranges recited.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the outer surface of the Holl bearing stem conforming to the angle ratios and ranges recited in claims 18-21.

s 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holl as applied to claim 16 above, and further in view of Roetsch et al., German patent publication DE-102012008252-A1 (“Roetsch”).
As discussed above, Holl discloses all of the limitations of claim 16.  Although the Holl bearing stem has a central opening, Holl does not specifically disclose the central opening having a centering recess portion including an opening angle that decreases such that the recess tapers in a direction away from the drive axial end, as recited in claim 22.
In the same field of endeavor, Roetsch discloses a milling drum mounting arrangement including a protrusion structure (see bearing disc 30; e.g., Fig. 3) and a bearing stem (see sleeve 32) protruding from the protrusion structure and having a central opening (central hole 44).  Roetsch teaches providing the central opening having a decreasing opening angle, such that a centering recess is formed (see, e.g., Figs. 2-3). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Roetsch, to provide the Holl bearing stem with a tapered centering recess, in order to facilitate installation of a milling drum assembly.
With respect to claims 24-27, neither Holl nor Roetsch specifically disclose the opening angle ratios recited in claims 24 and 27 or the opening angle ranges recited in claims 25-26.  It is considered, however, that the necessary or desired angle ratios and ranges would largely be dependent on various application-specific factors, such as the overall size of the milling drum components in use, the weight of the drum removable 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the Holl bearing stem conforming to the angle ratios and ranges recited in claims 24-27.
With respect to claim 28, the outer surface of the Holl bearing stem exhibits an axially tapering conformation.  It is considered that “notional” enveloping cones can be defined on the Holl conformation that meet the opening angle limitations recited in claim 27, depending on the locations chosen for the various “osculating circles” (since specific locations, sizes, etc. of the osculating circles are not defined by the claim language). 

16.	Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Holl et al., U.S. Patent Application Publication No. 2007/0228806 (“Holl”) in view of Roetsch et al., German patent publication DE-102012008252-A1 (“Roetsch”).
Holl discloses a replaceable milling drum 2 (e.g., Fig. 1) for an earth working machine (road construction machine 1) including a milling drum tube 4 (see e.g., Fig. 
In the same field of endeavor, Roetsch discloses a milling drum mounting arrangement including a protrusion structure (see bearing disc 30; e.g., Fig. 3) and a bearing stem (see sleeve 32) protruding from the protrusion structure and having a central opening (central hole 44).  Roetsch teaches providing the central opening having a decreasing opening angle, such that a centering recess is formed (see, e.g., Figs. 2-3). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Roetsch, to provide the Holl bearing stem with a tapered centering recess, in order to facilitate installation of a milling drum assembly.
KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the angle ratios and ranges recited.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the Holl bearing stem conforming to the angle ratios and ranges recited in claims 32-35.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gaertner et al., Holl et al. (U.S. 7,144,192), Busley et al., Cipriani et al., and Motz (WO-2010/048967-A1) disclose various milling drum mounting .

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
23 July 2021